Grant, J.
{after stating the facts). 1. The defendant Grace Hospital is a charitable institution, organized and maintained in the same manner as Harper Hospital of Detroit. The liability alleged against defendant in this casg is the same as that alleged in Downes v. Harper *496Hospital, 101 Mich. 555 (60 N. W. 42, 25 L. R. A. 602. 45 Am. St. Rep. 427). That case controls this as to the liability of Grace Hospital, and the court properly directed a verdict for the defendant hospital.
2. The trustees of the hospital are laymen. The rules of the hospital provide for a medical board of 25 physicians and surgeons of the city of Detroit, who have charge of all the surgical matters in the hospital. They examine applicants for appointment upon the medical staff, and recommend such appointments to the trustees. Dr. Fletcher was appointed by the trustees upon the recommendation of the medical board. Dr. Fletcher was first appointed, after his examination, junior assistant, where he served six months; then senior assistant, where he served another six months; and was at the time of the operation serving as house surgeon. He was a graduate of a medical college of good standing. No complaint whatever is made by any person that he was inexperienced or incompetent. No intimation had ever been made by any one to defendant trustees that he was incompetent to fill the position. The trustees, who are laymen, must naturally leave the competency of their physicians and surgeons to the judgment of those competent to determine such matters, since they are not qualified to make the determination themselves. They performed their full duty towards the patrons of the hospital in appointing a competent board to examine applicants, and in acting upon its report by the appointment of Dr. Fletcher. The testimony on the part of the superintendent of the hospital, Mr. Putnam, who was a witness for the plaintiff, was that, as a surgeon, Dr. Fletcher was considered one of the most competent young men they ever had in the hospital. No charge of incompetency had ever been made against him. The trustees were therefore not negligent in retaining him. Fwen if this were not a charitable institution, the full duty of the trustees in employing and retaining Dr. Fletcher was performed. It is therefore unnecessary to determine, as it was in Downes v. Harper Hospital, *497whether, for some active wrong or act of negligence on the part of the trustees, recovery might be had by a patient against them.
3. There is no evidence of negligence on the part of Dr. Fletcher and the attending physicians. Dr. Fletcher was in the service of the United States army as a surgeon, in the Philippines, at the time of the trial, and was not a witness. Dr. Haggerty and Dr. Knight were present, and both testified that the amputation was performed, in their judgment, at the proper place, giving their reasons why. No charge against these physicians is made. Dr. Hare testified that he would have attempted to save the arm lower down, near the wrist, and possibly the thumb, but admitted that the rest of the hand should have been amputated. On direct examination, to a question whether it would have been possible to perform the operation so as to save any portion of the hand, he replied:
“I think so; I would have tried it.
“ Q. Could they have saved the thumb ?
“A. I think so.”
After testifying further on direct examination as to what he would have done, he said it was a matter .of individual judgment. On cross-examination he said:
‘ ‘ I would not consider it negligent to do what the physicians did. * * * Different doctors have different views. Medical and surgical men of equal experience differ in their judgment in such cases. * * * The operation was a good job.”
The sole testimony as to the propriety of attempting to save more of the boy’s arm in the amputation rests entirely upon this testimony of Dr. Hare. We do not think this testimony was of any probative force to show negligence on the part of the attending surgeons, or to justify the submission of the question of malpractice to the jury. The operation was properly performed; the only differ-' *498ence in judgment being whether the arm might, with safety, have been amputated nearer the wrist.
Judgment affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.